The following opinion was filed April 2, 1974:
Per Curiam
(on motion for rehearing). The defendants have based a motion for rehearing, in part, on their assertion that sec. 893.155, Stats., is constitutional. Contrary to the defendants’ apprehensions, however, the court did not find the statute unconstitutional. The court noted that neither party had standing to raise the constitutional issue, and the court expressly avoided an interpretation of sec. 893.155 that could raise the constitutional issue.
The motion for rehearing is denied without costs.